Citation Nr: 1713710	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 3, 1990 for the grant of service connection for degenerative joint disease (DJD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1951 to July 1954 and in the United States Army from February 1955 to February 1957.  He died in December 2016.  The appellant claims as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the appeal, the Veteran requested a video conference hearing before the Board.  In March 2016, the Veteran was notified by letter that he was scheduled for a video conference hearing in April 2016.  The March 2016 notice was sent to the most recent address of record.  The Veteran failed to appear for the April 2016 hearing and, as of this date, no response has been received by the Veteran (prior to his death) nor the appellant.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In January 2017, the appellant submitted a VA Form 21-0847 requesting for substitution of claimant upon death of the Veteran.  As reflected in a letter from the RO to the appellant in April 2017, she was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include additional VA treatment records.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the issue of entitlement to special monthly compensation based on aid and attendance/housebound was denied in a December 2016 VA rating decision.  As of this date, no timely notice of disagreement (NOD) has been submitted; therefore, that issue is not currently on appeal before the Board.


FINDINGS OF FACT

1.  An April 2001 VA rating decision assigned an effective date of December 3, 1990 for the grant of service connection for DJD of the lumbar spine.

2.  The Veteran was notified of the April 2001 VA rating decision and submitted a timely NOD with the initial disability rating assigned and the assignment of effective date for the grant of service connection within one year of issuance of notice of the decision.

3.  The issues of entitlement to a higher initial rating and an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine were remanded in July 2003 and denied on the merits in February 2005 by the Board.

4.  In March 2005, the Veteran filed a motion to revise or reverse the February 2005 Board decision based on clear and unmistakable error (CUE), and that motion was denied in a March 2007 Board decision.

5.  In February 2009, the Veteran requested an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine. 

CONCLUSIONS OF LAW

1.  The February 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  The February 2009 request is an attempted freestanding claim for an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine, which is of no legal effect, and does not constitute a claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  A proper motion for CUE in the prior May 1990 Board decision has not been raised.  See 38 U.S.C.A. § 20.1404 (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the resolution of the appellant's appeal turns on the law as applied to the finality of rating decisions and assignment of effective dates; therefore, further assistance, such as the further procurement of records or written brief by the appellant's representative, would not assist the appellant with the claim, and no further notice or development under VA's duties to notify and assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

In December 1957, within a few months after separation from service, the Veteran requested service connection for a back condition, which was denied on the merits in a February 1958 VA rating decision.  In October 1963, the Veteran requested to reopen the claim, which was denied in a March 1964 VA rating decision.  In July 1984, Veteran requested to reopen the claim, which was denied in a February 1989 VA rating decision.  He perfected the appeal to the Board and it was denied in a May 1990 decision.

In December 1990, the Veteran requested to reopen the claim, which was denied in a May 1991 VA rating decision.  He perfected the appeal to the Board and it was denied in a December 1992 decision.  Pursuant to the Veteran's request for reconsideration in April 1993, the Board continued the denial in a May 1996 decision.  The Veteran appealed the May 1996 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A memorandum decision was issued in March 1999 vacating the May 1996 Board decision and remanding it to the Board.  

When the claim was returned to the Board, the Board remanded the case in December 1999.  The RO continued the denial, and in November 200, the Board reopened the issue and remanded it once again for additional development.  In an April 2001 VA rating decision, the RO granted service connection for DJD of the lumbar spine and assigned a 60 percent disability rating, effective December 3, 1990.  The Veteran submitted a timely NOD with the initial rating percentage assigned, as well as the assignment of the effective date, and perfected both appeals to the Board.  Both issues were remanded for additional development in July 2003 and denied in February 2005 by the Board.  In March 2005, the Veteran filed a motion to revise or reverse the February 2005 Board decision based on CUE, and that motion was denied in a March 2007 Board decision.  The Veteran was notified of these decisions and the February 2005 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In February 2009, the Veteran requested an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine.  At that time, there was no pending claim or non-final decision.  VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed rating decision, because allowing such claims would vitiate the rule of finality.  Rudd, 20 Vet. App. at 300.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final decision by the VA Secretary).  

In light of the Court's holding in Rudd, the Board finds the exceptions to the rule of finality, to include revision of a final decision on the basis of new and material evidence or CUE, are not applicable in this case.  Review of the record includes statements from the Veteran, to include dated in April 2009, May 2009, February 2010, and July 2013, regarding alleged errors in the May 1990 Board decision.  Nevertheless, his assertions were not sufficient to properly raise a motion for CUE in the May 1990 Board decision.  See 38 U.S.C.A. § 20.1404; 38 C.F.R. § 3.105(a); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russel v. Principi, 3 Vet. App. 310, 313-14 (1992); VAOPGCPREC 25-95, 61 Fed. Reg. 10065 (1996).  Moreover, the appellant has not asserted that there was CUE in the assignment of the December 3, 1990 date for service connection for DJD of the lumbar spine.  The proper effective date for the award based on a claim to reopen can be no earlier than the date on which that claim was received, which was also December 3, 1990, and a proper motion for CUE in the prior May 1990 Board decision has not been raised by the record.  

For these reasons, the Board does not have jurisdiction to review the appeal for an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine, and the appeal is denied.
ORDER

The appeal for an effective date earlier than December 3, 1990 for the grant of service connection for DJD of the lumbar spine is denied. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


